DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102a1 as being anticipate by Nelson USP 2686088.
Claims 1 and 13, Nelson a discloses bearing unit (see annotated Fig. 1) comprising: a stationary radially outer ring (outer race ring 16); a radially inner ring (inner race ring 14) configured to be rotatable around a central rotation axis of the bearing unit, wherein the radially inner ring is provided with at least one raceway 26, and, in a first portion 14a thereof, at least one through hole 14c; at least one row of .

    PNG
    media_image1.png
    567
    591
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Shafer USP 2553337.
Nelson discloses disclose all of the limitation as set forth above, including the at least one clamping element being configured as two headless screws angularly distant from each other by 120° (col. 1, ll. 44 – 45).
Nelson does not expressly disclose the at least one through hole being configured as two corresponding threaded through holes. 
However, Nelson does disclose a prior art bearing unit upon which the claimed invention (the at least one through hole in the first portion of the inner ring being configured as two corresponding threaded through holes) can be seen as an “improvement” (Nelson has an external clamping ring CR with threaded through holes in threaded engagement with headless or set screws 20 that pass through holes 14c in the first portion of the inner ring to achieve locking engagement with shaft 18).
Shafer teaches a prior art comparable bearing unit (Fig. 2) having corresponding headless screws (set screws 35 – 38) in threaded engagement with threaded through holes formed directly in the first portion of the inner ring. This type of locking arrangement eliminates the need of a clamping ring to achieve locking engagement with the shaft.
Thus, the manner of enhancing a particular device (the clamping element of a bearing unit) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Shafer.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art bearing unit of Nelson and the results would have .

Allowable Subject Matter
Claims 2 – 6, 8 – 12 and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656